 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS,                                     Case No.: 3:18-cv-00547-LAB-MDD
     CDCR #AG-2394,
12
                                        Plaintiff,       ORDER DENYING REQUEST TO
13                                                       STAY CASE PENDING
                          vs.                            INTERLOCUTORY APPEAL
14
     O. ORTEGA, et al.,
15
                                     Defendants.
16
17
18
19
20
21
22         The Court on November 4, 2019 dismissed certain claims against defendants
23   Melgoza and Kimani with prejudice, and one claim against Kimani without prejudice and
24   with leave to amend. The Court gave Williams 21 days to amend the claim against Kimani
25   that was dismissed without prejudice. Claims against other Defendants remain pending.
26         Williams then filed a notice of appeal, along with a request to stay the case until the
27   appeal is adjudicated. (Docket no. 34.) Ordinarily, a notice of appeal divests the Court of
28   jurisdiction over the matters appealed. Griggs v. Provident Consumer Discount Co., 459
                                                     1
                                                                             3:18-cv-00547-LAB-MDD
 1   U.S. 56, 58 (1982) (per curiam). But a notice of appeal from a nonappealable interlocutory
 2   order does not divest the Court of jurisdiction. Estate of Conners v. Meredith v. O’Connor,
 3   6 F.3d 656, 658 (9th Cir. 1983); Ruby v. Secretary of the Navy, 365 F.2d 385, 389 (9th Cir.
 4   1966) (en banc).
 5         The Court’s order requiring Williams to amend the claim that was dismissed without
 6   prejudice remains in effect, except that the Court extends the time by an additional 21
 7   calendar days. If he does not amend within the time permitted, the Court will treat that
 8   claim as abandoned. The motion to stay is DENIED.
 9
10         IT IS SO ORDERED.
11
12   Dated: November 20, 2019
13                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                            3:18-cv-00547-LAB-MDD
